DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerard E. Moy, Reg. No. 52,054 on January 7, 2022.
The application has been amended as follows:
Please enter the claim set of 12/02/2021; and 
further amend claims 1,9 and 16 of the claim set of 12/02/2021 as shown below, wherein underline is addition and 












a first processor; and 
a first memory coupled to the first processor, the first memory having first program instructions stored thereon that, upon execution, cause the EC to: 
select a first or second IHS to initiate a first or second Keyboard-Video-Mouse (KVM) session; 
register for a notification from the first or the second IHS while the first or the second IHS performs one or more operations, wherein the notification is configured to be generated in response to an event that occurs to the first or second IHS; 
switch to [[a]] the second IHS to initiate a second KVM session; and 
during the second KVM session, each IHS includes second instructions stored in a second memory and executed by a second processor to: 
produce first Optical Character Recognition (OCR) results from respective  ongoing video frames of a command-line interface of each respective IHS at ongoing intervals; 
when each IHS recognizes a keyword in each respective OCR result of one of the respective video frames, generate the notification, wherein the recognized keyword represents the event; and 
transmit the notification to the EC.  



select a first IHS to initiate a first Keyboard-Video-Mouse (KVM) session; 
register for a notification from the first IHS while the first IHS performs one or more operations, wherein the notification is configured to be generated in response to an event that occurs to the first IHS; 
switch to a second IHS to initiate a second KVM session; 
during the second KVM session, each IHS includes second instructions stored in a second memory and executed by a second processor to: 
produce respective Optical Character Recognition (OCR) results from ongoing video frames of a command-line interface of each IHS at ongoing intervals;
when each IHS recognizes a keyword in the respective OCR results of one of the video frames, generate the notification, wherein the recognized keyword represents the event; and 
transmit the notification to the EC; and 
switch to each IHS in response to receiving the notification.  




16. (Further amended) A method, comprising: 
selecting a first information handling system (IHS) to initiate a first Keyboard-Video- Mouse (KVM) session; 
registering for a notification from the first IHS while the first IHS performs one or more operations, wherein the notification is configured to be generated in response to an event that occurs to the first IHS; 
switching to a second IHS to initiate a second KVM session; 
during the second KVM session, performing by second instructions stored in a second memory and executed by a second processor of each IHS: 
producing respective Optical Character Recognition (OCR) results from respective ongoing video frames of a command-line interface of each IHS at ongoing intervals;
when the first IHS recognizes a keyword in the respective OCR results of one of the respective video frames, generating the notification, wherein the recognized keyword represents the event; and 
transmitting the notification to the EC; and 
performing at least one of switching to the first KVM session or displaying the notification on a display in response to receiving the notification.  





Response to Amendment
The after final amendment was received 12/02/2021 and is “OK TO ENTER”. Claims 1-5,7-13,15-18 and 20 are pending, wherein claims 1,9 and 16 are further amended via the above EXAMINER’S AMENDMENT.
Response to Arguments
Applicant’s arguments, see remarks, pages 8,9, filed 12/02/2021, with respect to Claim Interpretation of 35 USC 112(f) and Rejections under 35 USC 112(b) of claims 7,15 and 20 have been fully considered and are persuasive.  The invoking of 35 USC 112(f) has been withdrawn. The Rejections under 35 USC 112(b) of claims 7,15 and 20 has been withdrawn.
Allowable Subject Matter
Claims 1-5,7-13,15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the prior art does not teach two information handling systems (IHSs) producing respective optical character recognition (OCR) results as claimed in claims 1,9 and 16 in the environment of the claimed “switching” and the claimed “first Key-board-Video-Mouse (KVM) session” and the claimed “a second KVM session”. 
For example, the primary reference Chandrasekhar et al. (US Patent 8,819,779)  teaches IHSs (fig. 1:102: “INFORMATION HANDLING SYSTEM”, shown twice) and sessions (as represented in fig. 2:three-headed arrow) and switching (fig. 1:110: “SWITCH”, shown twice), but is silent regarding the claimed respective OCR results.

Thus in view of the above EXAMINER’S AMENDMENT, the 35 USC 103 rejections of claims 1-5 and 7 and 8 and 9,10,12,13 and 16,17,18 and 11 and 15 and 20 in the Office action of 10/15/2021, starting page 22, are withdrawn. Thus, all 35 USC 103 rejections are withdrawn.
The claims are directed to the disclosed advantage:
“[0026]  To address these, and other problems, systems and methods described herein may virtually watch each blade console by each IHS (e.g., via a BMC) on each slot, interpret text shown on the console at regular intervals using Optical Character Recognition (OCR) and, if the text matches one or more keywords stored in a notification dictionary, send a notification to EC so that the EC can automatically provide a notification on the KVM console to the user.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dewitt et al. (US Patent App. Pub. No.: US 2019/0087927 A1) is pertinent as teaching respective OCR results represented in fig. 1:120: “Security Module” and multiple sessions as represented in fig. 1 as double-headed arrows but is silent regarding the claimed switching.





Panse (CHARM-Card: Hardware Based Cluster Control And Management System) is pertinent as teaching:
a)	multiple sessions via “Remote management tools are used to remotely connect … multiple computers.”, page 20, section: 1.4 Remote Management Tools, 1st Sentence corresponding to the claimed second session;
b)	OCR as shown in page 85, fig. 6.3: “BIOS SETUP” corresponding the claimed OCR; and
c)	multiple types of switches corresponding to the claimed “switch” or “switching”, such as:
c1)	“clear switch”, pg. 23, 1.5.1 Features of the CHARM, 1st para, last S;
c2)	“reset switch” page 28, “Connectors to the Optocoupler”;
c3)	“Bus switches”, pg. 29, “32 bit PCI Connector”	;
c4) 	“barSwitch” (“Base Address Register Switch driver”), pgs. 37, 53:1st full para, 5th S;
c5)	“network switch”, pg. 108, 8.2.1 CHARM-Host Network Bridge, 1st para, last S.
	However, Panse is silent regarding the claimed OCR results of each respective IHS and instead teaches “Keyboard/Video/Mouse, a hardware device that allows a user to control multiple computers from a single keyboard, video monitor and mouse.”, page 20, footnote 8.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667